UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of:June 2015 Commission File Number: 001-35393 PRETIUM RESOURCES INC. (Name of registrant) 570 Granville Street, Suite 1600 Vancouver, British Columbia Canada V6C 3P1 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F£ Form 40-FR Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): 1 Exhibit Index Exhibit Number Description of Exhibit Notice of Annual General Meeting Information Circular 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 9, 2015 PRETIUM RESOURCES INC. By: /s/ Joseph J. Ovsenek Name: Joseph J. Ovsenek Title: President 3
